OPINION — AG — IT IS THE DUTY OF THE COURT CLERK TO REPORT TO THE OKLAHOMA TAX COMMISSION ALL ABANDONED (WITHIN THE MEANING OF 60 O.S. 1967 Supp., 657 [60-657]) INTANGIBLE PERSONAL PROPERTY SUCH AS UNCLAIMED COURT COST DEPOSITS; WITNESS, JUROR, AND APPRAISER FEES; UNCLAIMED MONEY FROM PROBATE, CONDEMNATION, AND OTHER SUITS; AND BALANCES ACCUMULATED WHEN THE ACCOUNTING FEE PROVIDED IN 28 O.S. 1967 Supp., 31 [28-31], HAS NOT BEEN CHARGED. SUCH INTANGIBLE PERSONAL PROPERTIES THEN SHALL BE PAID TO THE OKLAHOMA TAX COMMISSION IN ACCORDANCE WITH 60 O.S. 1967 Supp., 663 [60-663] CITE: 60 O.S. 1967 Supp., 661 [60-661] (W. J. MONROE) ** SEE: OPINION NO. 68-102 — THIS OPINION IS WITHDRAWN **